Case: 11-14628    Date Filed: 11/13/2012   Page: 1 of 3

                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________

                             No. 11-14628
                       ________________________

               D. C. Docket No. 1:09-cr-00361-RWS-AJB-13

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

JOSE EDENILSON-REYES,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                            (November 13, 2012)

Before DUBINA, Chief Judge, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 11-14628     Date Filed: 11/13/2012   Page: 2 of 3

      Defendant’s challenge, under Fed.R.Evid. 410, to the admissibility of a

statement made by defendant in a plea proffer was not preserved in the district

court, and therefore is reviewed on appeal only for plain error. During his direct

testimony at trial, the defendant told the jury that he did not know what was inside

the suitcase, but omitted any reference to the fact that the co-worker who asked

him to deliver the suitcase had previously asked him to transport cocaine. At the

bench conference before the prosecution introduced defendant’s statement to that

effect from the plea proffer, defense counsel receded from his prior position that

the content of defendant’s statements in the plea proffer could not be used in cross-

examination. Defense counsel modified his position, acknowledged that

defendant’s statements in the plea proffer could be used in cross-examination, but

that the prosecutor should not refer to such statements as having been in the

context of a plea proffer or in plea negotiations. Accordingly, the judge ruled

without objection that the content of defendant’s proffer statement was appropriate

for cross-examination, but that the prosecutor could not refer to the context of the

plea proffer itself or the plea negotiations. On appeal, defendant now challenges

the admissibility of the content of defendant’s previous statement in the plea

proffer, the precise ground to which there was no objection at the bench

conference. Even if there were error, it was not plain error. Defendant cites no case

                                          2
              Case: 11-14628     Date Filed: 11/13/2012    Page: 3 of 3

suggesting there was obvious error, and defendant has not established that

admission of the statement affected the outcome of the proceedings or seriously

affected the fairness, integrity or public reputation of judicial proceedings.

      Defendant’s challenge to the legality of the stop of his truck, and the seizure

of a suitcase full of currency is without merit. There was probable cause based

upon the cumulative information in the possession of government agents about the

drug conspiracy and the information connecting defendant thereto from the several

intercepted telephone calls between defendant and Daniel whose telephone was

being tapped pursuant to probable cause and a warrant. Moreover, there was also

reasonable suspicion for the stop, and valid consent for the search.

      The other arguments of defendant on appeal are wholly without merit, and

warrant no further discussion.

      AFFIRMED.




                                           3